Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  “as” should be “has”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lambertus (US 20120103245 A1) in view of Jahangir (US 20110299733 A1).
Regarding Claim 1, Lambertus discloses a method, comprising receiving an image for at least a portion of an exterior surface of an underwater vehicle (profile, paragraph 10); determining a change in the profile of the underwater vehicle using sensors (paragraph 10); and determining whether there was tampering of the underwater vehicle based on the measure of similarity. (paragraph 27).  Lambertus does not explicitly disclose performing coherent change detection processing to compare a baseline SAS image for the underwater vehicle with the received SAS image of the underwater vehicle to generate a CCD output corresponding to a measure of similarity of the baseline SAS image and the received SAS image.
	Jahangir discloses wherein an anomaly can be detected by performing coherent change detection processing to compare a baseline SAR image for a scene with the received SAR image of the scene to generate a CCD output corresponding to a measure of similarity of the baseline SAS image and the received SAS image. (at least paragraphs 2, 5)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the acoustic distance sensors and profile change detection processing with sonar and CCD such that performing coherent change detection processing to compare a baseline SAS image for the underwater vehicle with the received SAS image of the underwater vehicle to generate a CCD output corresponding to a measure of similarity of the baseline SAS image and the received SAS image.  The motivation to modify Lambertus is to use an alternate acoustic imaging for anomaly detection on a surface that can be used with predictable results in order to improve the process because CCD can detect even minor differences between image pairs over time.  (paragraph 5).  (Also see English in ref cited below that shows a PHOSITA knows CCD is applicable to images whether formed by SAR or SAS.)

Regarding Claim 2, Lambertus in view of Jahangir discloses the method according to claim 1, wherein the underwater vehicle comprises an unmanned underwater vehicle. (Lambertus, Element 17)

Regarding Claim 4, Lambertus in view of Jahangir discloses the method according to claim 1, wherein the tampering comprises attaching an explosive device. (Lambertus, paragraph 2 )

Regarding Claim 5, Lambertus in view of Jahangir discloses the method according to claim 1, wherein the received SAS image includes at least two passes (definitional characterist of CCD, Jahangir paragraph 12) of the underwater vehicle or system for generating the SAS image, but does not explicitly disclose a third pass.
	Jahangir discloses wherein the number of passes is a result-effective variable for detecting change over time.  (paragraph 32) It would have been obvious at the time of filing for a person of ordinary skill in the marine art to increase the number of passes to three.  The motivation to modify Jahangir is to extend the time period monitored over subsequent passes.

Regarding Claim 6, Lambertus in view of Jahangir discloses method according to claim 1, wherein determining whether there was tampering of the underwater vehicle comprises but does not explicitly disclose detecting a modification to the underwater vehicle exterior surface of about 0.5 mm.
	Jahangir discloses the size of the object detected is a result effective variable for the pixel size. (paragraph 59)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to modify the pixel size to be able to detect a modification to the underwater vehicle exterior surface of about 0.5 mm.  The motivation to modify Lambertus in view of Jahangir is to optimize result-effective variables to detect objects of a size of interest.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lambertus (US 20120103245 A1) in view of Jahangir (US 20110299733 A1) and further in view of Farber (WO 2015049678 A1)
Regarding Claim 3, Lambertus in view of Jahangir discloses the method according to claim 1, further including returning to a host platform (paragraph 27), but does not explicitly disclose receiving the SAS image after the underwater vehicle as returned from a mission to a host platform. 
	Farber discloses wherein receiving the inspection image after the underwater vehicle as returned from a mission to a host platform. (page 25 , paragraph starting at line 17) It would have been obvious at the time of filing for a person of ordinary skill in the marine art to modify Lambertus in view of Jahangir to receive the SAS image after the underwater vehicle as returned from a mission to a host platform.  The motivation to modify Lambertus in view of Jahangir is an alternative to transmission to provide images to central control. 

Regarding Claim 7, Lambertus in view of Jahangir and further in view of Farber method according to claim 1, further including performing determining whether there was tampering of the underwater vehicle by a host platform to which the underwater vehicle is returning. (Lambertus, paragraph 23)

Claims  8-14 disclose an apparatus for the method of claims 1-7 where the method performed by processor (Jahangir, paragraph 53) is rejected on the same grounds as Claims 1-7.

Claims 15-20 disclose a computer readable for the method of claims 1-6 where the method performed by machine (Jahangir, paragraph 53) is rejected on the same grounds as Claims 1-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abraham (US 20190285741 A1) discloses that SAR OR SAS work with CCD.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        31 August 2022